DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species intravenously, hypoxia/ischemia induced and age-related heart failure patients, cardiovascular surgical procedures, percutaneous coronary intervention, Takotsubo cardiomyopathy, and cyclocreatine phosphate in the reply filed on 8/19/22 is acknowledged.
Claims 12 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.
Cyclocreatine and cyclocreatine phosphate have been rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a method for treatment of any “ischemic diseases and aging-related disorders involving ischemia-induced injury”, which is a genus of diseases and disorders that have not been adequately described in the specification.  The specification discloses minimal species of diseases and disorders as claimed in claim 9 which are not representative of the entire possible genus.  Without further description of the genus, one would not be able to readily recognize which diseases or disorders are necessarily included or excluded from the broadly recited genus of any “ischemic diseases and aging-related disorders involving ischemia-induced injury”.  The specification does not adequality describe which diseases or disorders are considered to be ischemic or are considered to age-related in any manner or are considered to involve ischemia-induced injury in any manner.
Additionally, the claims are directed to delivery of any bioenergetic agent that is a “synthetic analogue that maintains and restores mitochondrial bioenergetics associated with defective ion homeostasis, mitochondrial redox shifts, and ATP generation disrupted in ischemic events”.  The specification does not adequately describe the structure required for the agent to function as claimed.  Without further description of the structure required for the function, one would not be able to recognize which agents necessarily meet the instant limitation of “synthetic analogue that maintains and restores mitochondrial bioenergetics associated with defective ion homeostasis, mitochondrial redox shifts, and ATP generation disrupted in ischemic events”.  The specification discloses cyclocreatine and cyclocreatine phosphate, which are minimal species that are not representative of the entire claimed genus.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for ischemic diseases and aging-related disorders involving ischemia-induced injury in any manner and of bioenergetic agents that are a “synthetic analogue that maintains and restores mitochondrial bioenergetics associated with defective ion homeostasis, mitochondrial redox shifts, and ATP generation disrupted in ischemic events”.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cardiac ischemia via delivery of cyclocreatine or cyclocreatine phosphate, does not reasonably provide enablement for a method of prevention or treatment of any ischemic disease or any aging-related disorders involving ischemia-induced injury via delivery of any bioenergetic agents that are a “synthetic analogue that maintains and restores mitochondrial bioenergetics associated with defective ion homeostasis, mitochondrial redox shifts, and ATP generation disrupted in ischemic events”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to the prevention or treatment of any ischemic disease and aging-related disorders involving ischemia-induced injury via delivery of a wide variety of bioenergetic agents.
The specification demonstrates treatment of cardiac ischemia via delivery of cyclocreatine or cyclocreatine phosphate, which is not commensurate in scope with delivery of any bioenergetic agents that are a “synthetic analogue that maintains and restores mitochondrial bioenergetics associated with defective ion homeostasis, mitochondrial redox shifts, and ATP generation disrupted in ischemic events” with a predictable outcome of treatment or absolute prevention of any ischemic disease and aging-related disorders involving ischemia-induced injury.
Each condition/disease is multifactorial and the specification does not draw an adequate nexus between broad delivery of any bioenergetic agent having the instantly recited properties and the recited outcomes.  It is noted that the specification does not enable absolute prevention of any specific condition.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of absolute prevention or treatment of a wide and undefined genus of diseases/disorders with an undefined genus of agents encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any agent within the instantly recited genus of bioenergetic agents in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful prevention or treatment of the instantly recited genus of diseases/disorders.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (Experimental Neurology, 157, 142-149, 1999).
Matthews et al. teach that creatine and cyclocreatine modulate rates of ATP production through the creatine kinase system and that oral administration exerts neuroprotective effects against MPTP-induced dopamine depletion (page 142).  
Matthews et al. teaches that in heart and skeletal muscles, cyclocreatine administration increased tissue levels of cyclocreatine and delayed both ischemia-induced depletion of ATP levels and tissue rigor (page 145).Therefore, Matthews teaches treatment of an ischemic disease/condition via delivery of cyclocreatine, wherein cyclocreatine is instantly claimed as meeting the limitations of claim 1. 
Matthews et al. teach that cyclocreatine administration buffers depletion of ATP stores induced by ischemia (pages 145 and 148).  Matthews teaches i.p. injection (page 143).  The condition is ischemia-induced.
It is noted that claim 6 recites outcomes rather than a method step.  The outcomes would necessarily flow from the recited method steps. Additionally, since Matthews teaches cyclocreatine, which is the same as instantly claimed, the agent necessarily “can cross the blood-brain barrier” as instantly claimed.  Claim 8 is not directed to a step but rather an ability of the compound.  
Therefore, the claims are anticipated by Matthews et al.

Claim(s) 1, 3, 6-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobstein et al. (JACC, 14, 1, 1989, 246-251).
The Jacobstein reference is of record and cited on the IDS filed on 6/25/21.
Jacobstein et al. teaches that feeding with cyclocreatine preserves myocardial ATP during ischemia, delays the development of acidosis and ischemic contracture and improves recovery of mechanical function on reperfusion (abstract).
Therefore, Jacobstein teaches a method for treating an ischemic disease via feeding cyclocreatine, wherein cyclocreatine is instantly claimed as meeting the limitations of claim 1. 
It is noted that claim 6 recites outcomes rather than a method step.  The outcomes would necessarily flow from the recited method steps. Additionally, since Jacobstein teaches cyclocreatine, which is the same as instantly claimed, the agent necessarily “can cross the blood-brain barrier” as instantly claimed.  Claim 8 is not directed to a step but rather an ability of the compound.  
Jacobstein et al. teach that cyclocreatine and cyclocreatine phosphate modulate the rate or extent of ATP utilization during ischemia (page 251).
Therefore, the claims are anticipated by Jacobstein et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobstein et al. (JACC, 14, 1, 1989, 246-251), in view of Ono et al. (International Journal of Cardiology, 209, 216, 196-205), and Stergiopoulos et al. (JAMA Internal Medicine, 2014, 174, 2, 232-240).
The Jacobstein reference is of record and cited on the IDS filed on 6/25/21.
Jacobstein et al. teach that despite the widespread use of cardio solutions and deep hypothermia during cardiac surgery, protracted ventricular dysfunction continues to be an occasional but serious sequela of prolonged ischemic arrest . This is frequently manifested as poor ventricular compliance, a form of ischemic contracture of the myocardium that resembles rigor in skeletal muscles (1-3) . Prolonged cardiac failure also occurs after unplanned ischemia despite adequate and prompt reperfusion . The impairment of myocardial function that is seen after ischemia can be correlated with intracellular levels of adenosine triphosphate (ATP).  The close correlation between ATP content at the end of ischemia and subsequent recovery of myocardial function during reperfusion has been well documented (page 246).
Jacobstein et al. teaches that feeding with cyclocreatine preserves myocardial ATP during ischemia, delays the development of acidosis and ischemic contracture and improves recovery of mechanical function on reperfusion (abstract).
Therefore, Jacobstein teaches a method for treating an ischemic disease via feeding cyclocreatine, wherein cyclocreatine is instantly claimed as meeting the limitations of claim 1. 
It is noted that claim 6 recites outcomes rather than a method step.  The outcomes would necessarily flow from the recited method steps. Additionally, since Jacobstein teaches cyclocreatine, which is the same as instantly claimed, the agent necessarily “can cross the blood-brain barrier” as instantly claimed.  Claim 8 is not directed to a step but rather an ability of the compound.  
Jacobstein et al. teach that cyclocreatine and cyclocreatine phosphate modulate the rate or extent of ATP utilization during ischemia (page 251).  Therefore, cyclocreatine or cyclocreatine phosphate would have been an obvious selection as a matter of design choice with expectation of preserving myocardial ATP during ischemia, resulting in delayed development of ischemic contracture and improved recovery of mechanical function on reperfusion.
The dosage amount and regimen is a routinely optimized parameter in the art and is considered to be a matter of routine optimization.
Jacobstein et al. teach that cyclocreatine has a protective effect on hearts during ischemia (page 249).  Jacobstein et al. teach that the current study demonstrates, in a functioning heart model, that cyclocreatine significantly protects myocardium from ischemia and results in improved post ischemic recovery (page 249).  Therefore, it would have been obvious to deliver cyclocreatine or cyclocreatine phosphate before or after a subject undergoes a cardiovascular surgical procedure such as percutaneous coronary intervention or to a subject having Takotsubo cardiomyopathy, because each of these are known to experience cardiac ischemia.
For example, Ono et al. teach that 80% of patients having Takotsubo cardiomyopathy had myocardial ischemia (page 200).  Stergiopoulos et al. teach that myocardial ischemia in patients with stable coronary artery disease (CAD) has been repeatedly associated with impaired survival.  Stergiopoulos et al. teach percutaneous coronary intervention is used to relieve ischemia (Abstract).  Therefore, it would have been obvious to select a patient undergoing percutaneous coronary intervention to deliver cyclocreatine or cyclocreatine phosphate to with the expectation of the known treatment effects on ischemia in the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635